                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Case No. 19-cv-00358-RBJ
Criminal Case No. 17-cr-00135-RBJ

UNITED STATES OF AMERICA,

          Plaintiff,

v.

TERRY DUNLAP,

          Defendant,


                            ORDER DENYING MOTION TO VACATE


          Terry Dunlap, representing himself pro se, moves to vacate his sentence pursuant to 28

U.S.C. § 2255, asserting ineffective assistance of counsel. ECF No. 737. 1 Pursuant to this

Court’s order, the government responded. ECF No. 756. Mr. Dunlap filed a Traverse in reply

to the government’s response. ECF No. 782. The Court now finds that the files and records of

the case conclusively show that Mr. Dunlap is entitled to no relief and therefore denies the

motion without a hearing. See 28 U.S.C. § 2255(b).

                          BACKGROUND FACTS AND CASE HISTORY

          On April 23, 2018 Mr. Dunlap pled guilty to Count Two of the Indictment, Distribution

and Possession with the Intent to Distribute a Quantity of a Mixture and Substance Containing

Cocaine Base, a Schedule II Controlled Substance. ECF No. 498. 2 He was represented by an

experienced criminal defense lawyer, Mark C. Johnson, who had been appointed from the CJA


1
  Although the case has both civil and criminal case numbers, the citations in this order are to the criminal
case.
2
    He was one of 14 defendants charged in a conspiracy to distribute crack cocaine.
panel. Before his change of plea hearing, Mr. Dunlap presented a Plea Agreement and a

Statement by Defendant in Advance of Plea of Guilty. ECF Nos. 501 and 502. Those

documents were marked Court Exhibits 1 and 2 for the Change of Plea Hearing. During the

hearing Mr. Dunlap confirmed under oath that he had read both documents; that he had discussed

them with counsel; that he had had as much time as he felt he needed to get his lawyer’s advice

about the matters contained in the documents and about the case generally; and that he

understood the contents of those documents. ECF No. 745 at 3-4 (transcript). In his Statement

by Defendant in Advance of Plea of Guilty Mr. Dunlap represented, “I am satisfied with my

attorney. I believe that I have been represented effectively and competently in this case.” ECF

No. 502 at 8, ¶24. During the Change of Plea Hearing Mr. Dunlap confirmed that he was

satisfied with counsel. ECF No. 745 at 3.

       Mr. Dunlap also specifically advised the Court during that hearing that he was guilty of

the crime charged, and that the stipulation of a factual basis as set forth in the Plea Agreement

was accurate. Id. at 3-7. Included in the stipulation was the parties’ agreement that Mr.

Dunlap’s relevant conduct was approximately 84 grams of cocaine base. ECF No. 501 at 8.

He confirmed during the Change of Plea Hearing that his relevant conduct was approximately 84

grams of crack cocaine. ECF No. 745 at 7. Based on that stipulated amount, the parties agreed

that the base offense level for purposes of the Federal Sentencing Guidelines was 24. After

subtracting three levels for his acceptance of responsibility the parties agreed that the offense

level was 21. They also agreed that Mr. Dunlap’s criminal history category was VI. ECF No.

501 at 9.

       As part of his plea bargain Mr. Dunlap agreed to waive his right to appeal with certain

specific exceptions. Id. at 3. The Court discussed this partial appellate waiver with Mr. Dunlap


                                                  2
during the Change of Plea Hearing. He stated that he understood the waiver and understood that

unless one of the listed exceptions applied, he could not successfully appeal the Court’s sentence.

ECF No. 745 at 11. He added that he had no questions about the appellate waiver. Id.

       Mr. Dunlap was again represented by Mr. Johnson at his Sentencing Hearing. The

recommended sentencing range under the Federal Sentencing Guidelines for an offense level of

21 and a criminal history category of VI would ordinarily be 77-96 months’ imprisonment.

ECF No. 749 at 25 (transcript). However, the maximum sentence for the crime to which Mr.

Dunlap pled was 48 months, and therefore, the Guideline “range” was 48 months. See ECF No.

589 (Presentence Investigation Report) at 32, ¶126. Mr. Johnson on behalf of Mr. Dunlap filed

a motion seeking a downward variance to 36 months. ECF No. 583. He reiterated his request

for a variance on behalf of Mr. Dunlap at the sentencing hearing. ECF No. 746 at 2-9. The

Probation Office and the government both recommended 48 months.

       Ultimately the Court agreed with the recommendations for a Guideline sentence and

sentenced Mr. Dunlap to 48 months plus one year of supervised release. ECF No. 746 at 21-26.

Among the factors cited by the Court, in addition to the Guidelines, were the facts that Mr.

Dunlap had 17 prior felony convictions; that he also had 12 convictions for other crimes,

including thefts, DUI’s and a battery; that he was on supervision when he committed the present

crime; that the factual basis included that he was a participant in the drug distribution conspiracy

with the 13 other defendants and stipulated to relevant conduct of approximately 84 grams of

crack cocaine; and that this sentence would not create an unwarranted disparity with the

sentences imposed on other defendants in this case. The Court also sentenced Mr. Dunlap to six

consecutive months on a second case that was before the Court, No. 12-cr-449. Id. at 26-27.

       Mr. Dunlap’s motion to vacate his sentence asserts ineffectiveness of his lawyer, Mr.


                                                 3
Johnson. Ineffective assistance of counsel was an exception to his appellate waiver, and

although Mr. Dunlap did not pursue a direct appeal, he raises the issue now in a timely § 2255

motion. Mr. Dunlap asserts the following:

   1. Counsel failed to inform him of the consequences of his plea, specifically, the advantages

       and disadvantages of pleading guilty, including the application of the Guidelines to his

       offense. ECF No. 737 at 4-5.

   2. Counsel’s failure to advise him on the application of the Guidelines to his offense left

       him unable to assist counsel in arguing for the correct calculation of the Guidelines. Id.

       at 6.

   3. Due to counsel’s deficient performance, the Guidelines were not correctly calculated.

       The base offense level should have been based on 3.5 grams, which was the amount

       allegedly discussed on the phone. Id. at 8.

   4. Counsel failed to explain the relevant conduct. The figure 84 grams is “a mere figment

       of an imagination,” was not supported by a preponderance of the evidence, and resulted

       in the imposition of arbitrary and capricious punishment. Counsel’s performance during

       the “critical plea negotiation stage” was deficient. Id. at 9-10.

                               ANALYSIS AND CONCLUSIONS

       “To prevail on a claim that trial counsel was ineffective, a defendant must establish (1)

that ‘counsel’s representation fell below an objective standard of reasonableness,” and (2) that

‘there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Fairchild v. Trammell, 784 F.3d 702, 715 (10th Cir.

2015 (quoting Strickland v. Washington, 466 U.S. 668, 688 (1984)).

       As indicated above, Mr. Dunlap informed the Court before it accepted his guilty plea that


                                                  4
he was satisfied with counsel. These representations to the Court, both in writing and in

response to questions from the Court, are significant. See Romero v. Tansy, 46 F.3d 1024, 1033

(10th Cir. 1995) (“It is well-established that a defendant’s statements on the record, ‘as well as

any findings made by the judge accepting the plea constitute a formidable barrier in any

subsequent collateral proceedings.’”) (quoting Blackledge v. Allison, 431 U.S. 63, 74 (1977)).

See also United States v. Weeks, 653 F.3d 1188, 1205 (10th Cir. 2011) (“[T]he ‘truth and

accuracy’ of a defendant’s statements during the Rule 11 proceeding ‘should be regarded as

conclusive in the absence of a believable, valid reason justifying a departure from the apparent

truth of his Rule 11 statements.’” (quoting Hedman v. United States, 527 F.2d 20, 22 (10th Cir.

1975) (per curiam)).

       Concerning his present allegations of ineffectiveness, the Court finds that the asserted

facts on which Mr. Dunlap attempts to show that his counsel was ineffective (despite his

representation to this Court to the contrary) are wrong:

       1. Mr. Dunlap’s assertion that Mr. Johnson did not consult with him about the

advantages and disadvantages of pleading guilty is demonstrably false. In addition to the

written and oral representations he made to the Court as discussed above, I note that in his

Statement by Defendant in Advance of Plea of Guilty, Mr. Dunlap also represented,

       24. I have had sufficient opportunity to discuss this case and my intended plea of
       guilty with my attorney. I do not wish to consult with my attorney any further
       before I enter my plea of guilty.

       26. My decision to enter the plea of guilty is made after full and careful thought,
       with the advice of my attorney, and with full understanding of my rights, the facts
       and circumstances of the case, and the potential consequences of my plea of
       guilty.

       27. I want to plead guilty and have no mental reservations about my decision.

ECF No. 463 at 7-8, ¶¶24-27.
                                                  5
       The whole point of the Change of Plea Hearing was to go over once again his rights,

options, and the potential consequences of a guilty plea. Mr. Dunlap confirmed that he had

obtained his lawyer’s advice on the matters contained in the Plea Agreement and Statement by

Defendant, and that he understood both his rights and the potential consequences of a plea.

       2. The notion that counsel did not advise him on the application of the Guidelines is

belied by his own statement to the Court during the Change of Plea Hearing that he had

discussed the Guidelines and how they work with his lawyer. ECF No. 745 at 7-8. He

informed the Court that he understood the role of the offense level, the criminal history category,

and the recommended range that results from those numbers. Id. at 8. He further indicated that

he understood that the preliminary estimate of the parties was an offense level of 21, a criminal

history category of VI, and that although those number would generate a recommended range of

77-96 months were it not for the statutory maximum, the Guideline recommendation in this case

would be 48 months. Id. at 8-9. When the Court asked whether he had any questions about the

Guidelines, he asked whether the maximum sentence the Court could impose was 48 months, but

the Court could give him less. The Court confirmed that and listed other factors that it would

consider in sentencing. Id. at 8-10. Mr. Dunlap confirmed that he understood and that he had

no questions. Id. at 10-11.

       I also note that the application of the Guidelines was explained to Mr. Dunlap in his Plea

Agreement. ECF No. 501 at 8-10. Finally, I note that the Guideline numbers were correctly

determined by the Court and were the same numbers that were listed by the parties in the Plea

Agreement. In short, the record conclusively contradicts the assertions that counsel did not

discuss the Guidelines with Mr. Dunlap, that Mr. Dunlap was deprived of an opportunity to assist

counsel in determining the correct application of the Guidelines, and that the calculation was


                                                 6
incorrect.

       3. Mr. Dunlap is wrong when he asserts that the base offense level should have been

based on 3.5 grams of crack cocaine. That was the amount discussed between Mr. Dunlap and

Jerrell Birch (a co-defendant and one of two sons of Mr. Dunlap who were indicted in the

conspiracy) in one intercepted phone call on March 2, 2017. Plea Agreement, ECF No. 501, at

7-8. But the stipulation of facts in the Plea Agreement also acknowledges that by means of

intercepted phone calls, surveillance, and other investigative techniques, agents learned that

during February and March 2017 Mr. Birch provided Mr. Dunlap with small amounts of crack

cocaine, which Mr. Dunlap would distribute to his own customers and reinvest some of the

proceeds to purchase more crack cocaine. Id. at 7-8. Mr. Dunlap stipulated that the total

amount of his relevant conduct was approximately 84 grams of crack cocaine. Id. at 8. There

is nothing here to suggest a deficient performance by counsel.

       4. For the same reason Mr. Dunlap’s fourth argument, that there was no basis in fact for

the 84 grams of relevant conduct, is dispelled by his own stipulation of fact. Mr. Dunlap

expressly agreed, in writing and at the Change of Plea Hearing, that the stipulated facts were

true. He offers no support for his assertion that his lawyer’s negotiation of the plea bargain was

deficient. His representations to the Court in writing and at the hearing were entirely to the

contrary.

       In short, there is no evidence or even a plausible argument that counsel’s performance

was deficient. On the contrary, it appears to the Court that counsel did a remarkable job by

negotiating a plea to a phone charge rather than to a conspiracy to distribute crack cocaine

charge, even though the stipulated facts would have supported the latter.

                                             ORDER


                                                 7
       Because Mr. Dunlap has provided no evidence or credible argument suggesting deficient

performance by counsel (representation that fell below an objective standard of reasonableness)

or prejudice to Mr. Dunlap (a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different), the motion to vacate, ECF No. 737, is

DENIED.

       Dated: September 24, 2019

                                                     BY THE COURT:




                                                     R. Brooke Jackson
                                                     United States District Judge




                                                 8
